Exhibit MySkin, Inc. Charter of the Audit Committee of the Board of Directors The Board of Directors (the “Board”) of MySkin, Inc. (the “Company”), hereby confirms the role of the Audit Committee (the “Committee”) to advise the Board with respect to fulfilling its oversight responsibilities relating to corporate accounting, financial reporting practices, and the quality and integrity of the financial reports of the Company. I. PURPOSE The primary function of the Audit Committee is to assist the Board of Directors in fulfilling its oversight responsibilities relating to corporate accounting, financial reporting practices, and the quality and integrity of the financial reports of the Company by: 1. reviewing the financial reports and other financial and related information provided by the Company to the Securities and Exchange Commission or the public; 2. reviewing the Company’s system of internal controls regarding finance, accounting, legal compliance and code of business conduct that management and the Board have established; 3. reviewing the Company’s auditing, accounting and financial reporting processes; 4. reviewing and appraising with management the audit efforts of the Company’s independent accountants; and 5. providing an open avenue of communication among the independent accountants, financial and senior management, the internal auditing department and the Board of Directors. The Audit Committee will primarily fulfill these responsibilities by carrying out the activities enumerated in Section IV of the Charter. II. COMPOSITION The Audit Committee shall be comprised of two or more directors as determined by the Board, one of whom shall be selected by the Board as Chairman.Members of the Committee shall be non-employee Directors, each of whom shall be a disinterested person within the meaning of Section10A(m) of the Securities Exchange Act of 1934, as from time to time amended (the “Exchange Act”), Rule 10A-3 thereunder and Rule 16b-3(c)(2) under the Exchange Act, an “independent director” as defined in Rule4350 of the
